Filed 2/14/14 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2014 ND 36







Reginald E. Tweed, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20130246







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Frank L. Racek, Judge.



AFFIRMED.



Per Curiam.



Reginald E. Tweed, self-represented, P.O. Box 5521, Bismarck, N.D. 58506-5521, petitioner and appellant; submitted on brief.



Reid A. Brady, Assistant State’s Attorney and Cherie L. Clark, Assistant State’s Attorney, P.O. Box 2806, Fargo, N.D. 58108-2806, for respondent and appellee; submitted on brief.

Tweed v. State

No. 20130246



Per Curiam.

[¶1]	Reginald Tweed appealed from a district court order denying his application for post-conviction relief from his murder conviction.

[¶2]	Tweed’s murder conviction and the denial of his first application for post-conviction relief were affirmed.  
See
 
State v. Tweed
, 491 N.W.2d 412 (N.D. 1992); 
Tweed v. State
, 2010 ND 38, 779 N.W.2d 667.  After remand for an evidentiary hearing on his second application for post-conviction relief, 
see
 
Tweed v. State
, 2011 ND 228, 807 N.W.2d 599, the district court found Tweed failed to demonstrate he was prejudiced by any claimed ineffective assistance of his first post-conviction counsel.  Tweed argues the district court erred in concluding he failed to prove prejudice resulting from his post-conviction counsel’s alleged deficient performance.  We affirm under N.D.R.App.P. 35.1(a)(2).

[¶3]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Carol Ronning Kapsner

Gail Hagerty, D.J.



[¶4]	The Honorable Gail Hagerty, D.J., sitting in place of McEvers, J., disqualified.